DISMISS and Opinion Filed October 19, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00009-CV

                                BEGETTA BRYANT, Appellant
                                          V.
                                  DUC NGUYEN, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. Cc-17-06066-D

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       Begetta Bryant appeals the trial court’s order issuing a writ of possession to appellee in this

eviction suit. On May 2, 2018, appellant filed her brief. By letter dated May 17, 2018, we informed

appellant her brief failed to comply with the requirements of Texas Rule of Appellate Procedure

38.1. See TEX. R. APP. P. 38.1. Specifically, the brief was deficient in that (1) it did not contain a

statement of the case, course of proceedings, or the trial court’s disposition of the case; (2) it did

not concisely state all issues presented for review; (3) it did not contain a statement of facts with

references to the record; (4) it did not contain a succinct, clear, and accurate summary of the

arguments made in the body of the brief; (5) the argument did not contain appropriate citations to

the record; and (6) it did not contain a short conclusion clearly stating the nature of the relief

sought. See id. 38.1(d), (f), (g), (h), (i) and (j). We provided appellant an opportunity to file an
amended brief that complied with the requirements of appellate rule 38.1 no later than May 28,

2018 and cautioned her that failure to comply might result in dismissal of the appeal without further

notice. See id. 38.8(a)(1); 42.3 (b), (c). On September 4, 2018, appellant filed an amended brief.

For the reasons stated below, we conclude appellant’s amended brief is also deficient and dismiss

the appeal.

       Although individuals have the right to represent themselves pro se in civil litigation, they

are held to the same rules of appellate procedure that licensed attorneys are required to follow. See

Bolling v. Farmers Branch Indep. Sch. Dist., 315, S.W.3d 893, 895 (Tex. App.—Dallas 2010, no

pet.). Appellate court judges are not responsible for “identifying possible trial court error” or for

reviewing the record to find favorable facts that may support a party’s position. Id. Importantly,

under rule 38.1(f), the court “must be able to discern what question[s] of law [it] will be

answering.” Id. at 896. A brief fails if it does not articulate the issues to be answered by the court.

Id. If a brief articulates the issues to be decided by the court, “then rule 38.1(i) calls for the brief

to guide [the court] through the appellant’s argument with clear and understandable statements of

the contentions being made.” Id. Under rule 38.1(i), appellant’s argument must make direct

references to facts in the record and applicable legal authority. Id. A brief fails under rule 38.1(i)

if the court must speculate or guess if references to facts or legal authority “are not made or are

inaccurate, misstated, or misleading.” Id.

       Appellant’s brief contains allegations that the trial court failed to consider “critical

evidence” in this eviction suit. However, the brief does not contain any citations to the record to

support these factual allegations. Rather, it contains argument without citations to the record or

any citations to authority. The brief is clearly deficient, leaving us to speculate or guess as to the

contentions being made and whether they are meritorious. Because appellant has not provided the




                                                 –2–
Court with existing legal authority that can be applied to the alleged facts of the case, her brief

fails. See Bolling, 315 S.W.3d at 896.

        Appellant has failed to comply with the briefing requirements of our appellate rules after

being given an opportunity to do so. Accordingly, we dismiss the appeal. See TEX. R. APP. P.

38.8(a)(1); 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE



180009F.P05




                                               –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 BEGETTA BRYANT, Appellant                         On Appeal from the County Court at Law
                                                   No. 4, Dallas County, Texas
 No. 05-18-00009-CV        V.                      Trial Court Cause No. Cc-17-06066-D.
                                                   Opinion delivered by Chief Justice Wright.
 DUC NGUYEN, Appellee                              Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered October 19, 2018.




                                             –4–